Citation Nr: 0324161	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  95-35 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1968 to November 
1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
in its previous remand in February 2001, the Board 
specifically requested that the regional office (RO) develop 
and adjudicate a new claim for service connection for PTSD, 
and the record reflects that efforts were thereafter taken by 
the RO to develop the claim and that the claim was denied in 
the supplemental statement of the case in March 2003.  PTSD.  

FINDING OF FACT

1.  A psychiatric disorder is not related to active service.

2.  The veteran does not have PTSD.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this issue has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).  In this regard, the veteran was afforded a 
comprehensive Department of Veterans Affairs (VA) mental 
disorders examination with resulting report and opinions, and 
while the veteran's representative maintains that the 
opinions were not sufficiently responsive to the Board's 
remand of February 2001, the Board's review of the report and 
opinions reflects that they addressed the core issues that 
needed to be addressed in this claim.  

In addition, the Board notes that in a detailed letter in May 
2001, the veteran was advised of the action the RO had and 
would take in the claim, of specific action that the veteran 
could take to support his claim, and of the requirement that 
to establish service connection, the RO would need evidence 
of a current disability and evidence linking that disability 
to service.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While the RO did not specifically indicate that it would 
afford the veteran with an appropriate medical examination, 
as was noted above, such examination was afforded to the 
veteran in July 2002, and the veteran was advised of the 
results of that examination in the October 2002 supplemental 
statement of the case, at which time he was also provided 
with the VCAA guidelines and other applicable law and 
regulations.  

The Board further notes that in affirming the denial of the 
claim for service connection for a psychiatric disorder other 
than PTSD, the October 2002 supplemental statement of the 
case advised the veteran of the July 2002 and September 2002 
addendum opinions that found that current psychiatric and 
personality disorders were not related to service, and that 
the veteran had not yet provided such evidence.  Although the 
Board notes that the veteran subsequently requested in a 
January 2003 statement that the "VA ask a psych doctor to 
make the opinion as to whether it's as likely as not that my 
current psych problems can in any way be related to my 
military service," the Board finds that such task had 
already been accomplished by VA, and that based on these and 
other comments, it is clear that the veteran knew what was 
still needed in order for him to prevail in this claim.  Id.  
Rather than obtain such evidence, it is apparent that the 
veteran and his representative instead chose to simply 
challenge the evidence that had been developed by the VA and 
did not provide any medical opinion evidence in support of 
the veteran's claim.  

The Board further observes that there is also no indication 
that there are any outstanding pertinent documents or records 
that have not been obtained or that are not adequately 
addressed in documents already contained within the claims 
file.  The claims file contains extensive medical records 
over a significant period of time, including those that were 
recently furnished out of the veteran's Social Security 
Administration (SSA) files.  Accordingly, based on all of the 
foregoing reasons, the Board finds that no further notice 
and/or development as to this claim is required under the 
VCAA.

Service connection may be established for a disability 
resulting from or injury incurred or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and psychosis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (2002).

Pre-service private medical records for the period of 
September to November 1953 reflect that in September 1953, 
the veteran sustained burn injuries primarily to his left 
back and arm.  Burns were also noted on his buttocks, face, 
ears, neck, shoulders, legs and hands.

Service medical records do not reflect complaints, findings 
or diagnoses of an acquired psychiatric disorder.  They do 
reflect that in December 1968, the veteran was evaluated for 
self-inflicted lacerations reportedly sustained by the 
veteran in a suicidal gesture, but indicated as not requiring 
sutures.  The examining physician noted the veteran's family 
history and recent absence without leave, but found that the 
veteran needed to take a more rational approach to his 
problems and that hospitalization was not necessary.  There 
was no diagnosis of any acquired psychiatric disorder.  Two 
days later, the veteran was referred for counseling, and the 
physician concurred with the previous physician who felt that 
this episode was a spontaneous action under stress and that 
he was clinging to seemingly the only real relationship he 
had ever had.  The impression was anxiety on top of immature 
personality.  

Thereafter, the records are silent for any further emotional 
problems until September 1970.  At this time, the veteran 
complained of worsening anxiety, stating that he would kill 
someone before going to Vietnam.  It was further noted that 
the veteran had spent 6 months of temporary duty in Guam with 
worsening symptoms and that he was concerned that he might 
lose his fiancé if he went another year.  The impression was 
immaturity and situational anxiety re threatened loss.  

In-service psychiatric evaluation in September 1970 revealed 
that the veteran had received orders to go to Vietnam 
following his return from Guam, and the veteran's affect was 
noted to be angry and threatening.  He denied any symptoms of 
depression or any suicidal ideation, and there were no 
apparent hallucinations or delusions.  The diagnostic 
impression was immature personality, severe.  In addressing 
possible recommendations for the veteran, the examiner 
indicated that there was no psychiatric contraindication to 
the veteran's shipment to Vietnam; however, he seriously 
questioned whether the Air Force wished to represent this 
country in a sensitive area of the world by a markedly 
immature and angry young man.  Although the examiner believed 
that there was no specific psychiatric indication for 
separation from the service, he believed that the veteran was 
certainly eligible for separation at the discretion of the 
Administration.

October 1970 separation examination revealed a diagnosis of 
immature personality, but psychiatric evaluation was 
otherwise negative.  It is also noted that the veteran denied 
any history of trouble sleeping, frequent nightmares, 
depression, or nervous trouble of any sort.

Post-service records reflect that the veteran received 
emergency room treatment in January 1974 due to marital 
problems that had led the veteran to a suicidal gesture.  VA 
examinations in April and July 1974 culminated in diagnoses 
of a depressive neurosis and passive-aggressive personality 
disorder, and a depressive neurosis in acute exacerbation, 
respectively.  

Various psychiatric hospitalizations, beginning in the 
1980's, also reflect treatment for variously diagnosed 
entities, including schizophrenia, atypical paranoid 
disorder, a mixed personality disorder, paranoid disorder, 
alcoholism, obsessive-compulsive disorder and an antisocial 
personality disorder.  In September 1989, a VA psychiatrist 
noted that the recent diagnoses included bipolar and 
delusional disorder and found that it appeared that the 
veteran's condition in service was markedly different from 
more recent years and that the level of psychiatric 
difficulty was not as severe then as it was currently.  

Voluminous records over the period of 1988 to 1999 reflect 
additional VA and non-VA treatment received by the veteran, 
including hospital care.  Additional diagnoses over this 
period included depression, not otherwise specified, 
somatization disorder, an anxiety disorder, not otherwise 
specified, depressive disorder, not otherwise specified, mood 
disorder, not otherwise specified, and schizoaffective 
disorder.  

Reports of VA examinations in September 1998 and January 
2000, in part reflect the veteran's assertion not previously 
of record that he had sustained burns on his left face in 
service as a result of the explosion of jet fuel.  In 
addition, the examining VA physician in January 2000 offered 
Axis I diagnoses of major depression and PTSD in partial 
remission, concluding that "[o]ne could not rule out his 
traumatic experience in service not being connected to his 
current depression."  He went on to comment that there was, 
however, no evidence for active psychosis, mania or 
delusional thinking.  He also did not opine that the 
veteran's major depression was related to service or to a 
period of one year following service.

Based on the statements of the January 2000 VA examiner, the 
Board reopened the veteran's claim that had been previously 
denied in September 1991, but found that further development 
was necessary on the claim, to include obtaining a medical 
opinion as to whether any current psychiatric disability was 
related to service.  Additional records were also sought and 
obtained from SSA and these have been associated with the 
claims folder and confirm many of the above-noted diagnoses 
over the period of July 1977 to November 1995, but without an 
opinion linking any such diagnosis to service.

VA mental disorders examination in July 2002 revealed that 
the examiner reviewed the veteran's claims file in 
conjunction with his evaluation of the veteran and noted that 
opinions he was to provide included opinions as to whether it 
was as likely as not that the veteran's depression or other 
psychiatric disorder, if any, was a result of in-service 
explosion of jet fuel that resulted in burn injuries to the 
veteran or any other in-service event.  In addition, if a 
condition were found to exist before the service, then the 
issue of aggravation was to be addressed.  The examiner noted 
that the veteran suffered burns as a child when another child 
struck a match near a can of paint thinner, and the paint 
thinner exploded, burning the veteran on the left side of his 
thorax.  The veteran pointed out the scars from this event to 
the examiner.  The veteran received training in service as a 
fuel technician and reportedly suffered a small burn on the 
left side of his face in a minor jet fuel explosion.  
According to the veteran, this caused the veteran to have 
anxiety and brought back memories of the childhood experience 
previously noted.  The examiner noted, however, that there 
was no record of any treatment for this small burn in 
service.  

The examiner went on to note that the veteran had a long 
history of difficulties with adjustment, noting the veteran's 
history of staying with a married couple with whom he later 
developed an imagined association with the wife that 
continued to today.  His own two marriages reportedly ended 
due to infidelity, and after residing in various places, he 
had returned to Minnesota after residing with his sister for 
some period of time in Florida.  He had undergone repeated 
treatment at the St. Cloud VA Medical Center, and there were 
diagnoses of atypical bipolar disorder, personality disorder, 
not otherwise specified, obsessive behaviors, major 
depression, recurrent, with and without psychosis and 
obsessive-compulsive disorder, and mixed personality 
disorder.  He had been followed by Dr. A. and Dr. G. back in 
1982 and at St. Cloud, there was a diagnosis of 
schizoaffective and personality disorders.  It was noted that 
the veteran had had numerous hospitalizations, some of which 
related to suicidal ideation, and there was a history of 
alcohol abuse.  A 2000 note from another Dr. G. indicated a 
diagnosis of schizoaffective disorder and history of 
noncompliance, alcohol and drug abuse, and rule out 
malingering, somatoform disorder, and obsessive-compulsive 
disorder.  The examiner also noted that there had been an 
intermittent diagnosis of somatoform disorder.  The veteran 
had been in a veteran's home since March of 2000 and was 
reportedly isolative there.  He had recently been accused of 
drinking alcohol on the premises.  

In short, the examiner commented that the veteran had 
continued to have problems with adjustment wherever he had 
been and efforts to place the veteran in settings such as 
family-style homes and other facilities had not worked 
either.  The examiner further commented that the diagnoses 
achieved in the past had been by no means mutually exclusive.  
For example, schizoaffective disorder versus bipolar disorder 
was considered to often be a judgment call, particularly with 
a person with underlying personality difficulties of the 
severity which the veteran had presented.  Currently, 
however, the examiner believed that the best Axis I diagnosis 
was schizoaffective disorder with psychotic features present 
at times and absent at others, and history of substance abuse 
reportedly indicated to currently be in remission.  There was 
also an Axis II diagnosis of borderline personality disorder.  
The examiner concluded that the veteran did not present a 
picture of PTSD, and that the issue of depression was a 
subset under the schizoaffective diagnosis rather than being 
a separate entity.

In an addendum report provided in September 2002, the July 
2002 VA mental disorders examiner reiterated that the veteran 
did not present a picture of PTSD, and that the best 
diagnosis that the examiner could enter at this time, 
considering the interview with the veteran and the hundreds 
of pages of records on him, was Axis I schizoaffective 
disorder with psychotic features which the latter was present 
at times and was absent at others.  There was also a history 
of substance abuse which was said to be in remission 
currently.  The examiner indicated that these were the sole 
Axis I diagnoses which he was able to make at this time and 
which were consistent with the historical material.  The Axis 
II diagnosis was borderline personality disorder, the 
examiner further noting that there was clear-cut evidence 
from the veteran's history that personality features were 
present in childhood.  There was also a history of schizo-
affective disorder which had sometimes presented as a bipolar 
disorder and had shown psychotic features.  The examiner 
believed that the mood disturbance seemed more consistent 
with the schizo-affective than the bipolar diagnosis.  
Magical thinking had also been present and continued to be.  

The examiner concluded that the personality disorder had its 
origin in childhood and that the schizo-affective disorder 
was first treated after the veteran's discharge from the 
service.  The examiner stated that there was no definitive 
evidence that this disorder was present before or during 
service, and that the personality disorder antedates the 
veteran's entry into the service.  He further stated that the 
schizo-affective disorder with psychotic features in all its 
permutations was first recorded to be diagnosed and treated 
after the service.  Further than this, the examiner was 
unable to state.


II.  Analysis

The Board has carefully reviewed the record and once again 
notes the contention of the veteran and his representative 
that the medical opinions from the July 2002 VA mental 
disorders examiner were not responsive to the Board's remand 
of February 2001 or were otherwise deficient.  However, the 
Board's review of the opinions expressed by the examiner 
finds that while the opinions may not use the exact phrasing 
called for in the remand, the opinions do address in 
substance what was requested in the remand, and that 
additional remand in this instance for additional opinions is 
therefore unnecessary.

More specifically, by his own acknowledgement, the July 2002 
VA examiner was tasked to provide, among other things, 
opinions as to whether it was as likely as not that the 
veteran's depression or other psychiatric disorder, if any, 
was a result of in-service explosion of jet fuel that 
resulted in burn injuries to the veteran or any other in-
service event.  In addition, if a condition were found to 
exist before the service, then the issue of aggravation was 
to be addressed.  In this regard, the examiner expressed two 
clear and unequivocal opinions, which were (1) that the best 
current diagnosis of schizo-affective disorder, of which 
depression was a subset, was not present before or during 
service, and (2) that the veteran's personality disorder 
antedated his service, and in any event, was not considered a 
disability for VA compensation purposes.

With respect to opinion (2), the Board finds that the 
examiner's understanding regarding personality disorders is 
correct, i.e., a personality disorder is not a disability for 
which service connection may be established.  38 C.F.R. § 4.9 
(2002).  Consequently, service connection for the veteran's 
current personality disorder is not warranted.  

As for opinion (1), while it is true that the examiner has 
not phrased his opinion in the precise language called for by 
the Board's remand, i.e., that it was not as likely as not 
that the veteran's schizo-affective disorder was related to 
or aggravated by service, the content of the examiner's 
opinion clearly responds to the Board's request.  By stating 
that the veteran's schizo-affective disorder did not exist 
prior to service, there is no basis to address whether it was 
aggravated during service.  In addition, by stating that the 
veteran's schizo-affective disorder was not present during 
service, the Board finds this to be consistent with a finding 
that there is no evidence of symptoms or findings in service 
that permit the examiner to conclude that this condition was 
initially manifested in service.  In addition, while the 
examiner does not state that there is no evidence that this 
condition was manifest within one year of the veteran's 
separation from service in November 1970, there is no medical 
evidence of complaints or treatment for schizo-affective 
disorder within the year following service, and there is no 
indication that there are any outstanding available medical 
records for this period that have not been requested by the 
RO.  Instead, the record does not reflect relevant post-
service treatment for emotional problems until January 1974, 
at which time there was still no diagnosis of schizo-
affective disorder or any other acquired psychiatric 
disorder.  There is, therefore, no basis to warrant 
entitlement to presumptive service connection for schizo-
affective disorder.  38 C.F.R. §§ 3.307, 3.309 (2002).

It is true that there is a diagnosis of PTSD.  This 
diagnosis, however, has very diminished significance because 
it represents an isolated finding among the vast number of 
other psychiatric evaluations which failed to record this 
disorder.  The key consideration, however, is the conclusion 
from Dr. J.C.W. that the veteran simply does not have PTSD.   
The situation might be different if it were simply a conflict 
between two psychiatrists' opinions.  In this claim, however, 
Dr. W's assessment is much more consistent with the 
psychiatric conclusions of record.  The earlier psychiatric 
diagnoses do differ, but they are uniform in not finding 
PTSD.  It may seem counterintuitive to a lay person that an 
individual, who displayed emotional problems such as those 
exhibited by the veteran during service, did not in fact have 
an acquired psychiatric illness.  That, though, is indeed the 
conclusion of almost all of the experts. 


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.





	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



